                                                        U.S. DJ STRICT COURT
                                                    NORTHERN DISTRlC'T OF TEXAS


               IN THE UNITED STATES DISTRICT 1      COU1r~···_f'lLJ.lD:J
                FOR THE NORTHERN DISTRICT. OF'.1TEXA         . uc···.·r. ··1. ~l 11!18
                        FORT WORTH DIVISION I
                                           '    i       ,_ . - -· -
DEMARCUS JAMES WILLIAMS,         §              1    Ce_:J(i:., u.s~b1s1RtcTcouRT
                                                       !J \'
                                 §                      , --~D-eputy
               Petitioner,       §
                                 §
v.                               §        No.   4:17-CV-581-A
                                 §
LORIE DAVIS, Director,           §
Texas Department of Criminal     §
Justice, Correctional            §
Institutions Division,           §
                                 §
               Respondent.       §



                        MEMORANDUM OPINION
                                and
                               ORDER

     Before the court is a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 filed by petitioner Demarcus James

Williams, a state prisoner, against Lorie Davis, director of the

Texas Department of Criminal Justice, Correctional Institutions

Division (TDCJ), respondent. After having considered the

pleadings and relief sought by petitioner, the court has

concluded that the petition should be dismissed as time-barred.

               I.   Factual and Procedural History

     On August 7, 2003, in the 297th District Court, Tarrant

County, Texas, Case No. 0895781AR, a jury found petitioner guilty

of one count of engaging in organized criminal activity and one

count of murder and, the next day, assessed his punishment at 50

years' confinement for each offense.   (Clerk's R., vol. 1, 158.)

Petitioner appealed, but the state appellate court affirmed the
trial court's judgment and, on July 27, 2005, the Texas Court of

Criminal Appeals refused petitioner's petition for discretionary

review.   (Docket Sheet 1-2.) Petitioner did not seek writ of

certiorari.    (Pet. 3.) Petitioner also filed two state habeas-

corpus applications challenging his convictions. The first,              filed

on November 16, 2006, was denied by the Texas Court of Criminal

Appeals without written order on the findings of the trial

court. 1 (SHR01 2 22-23 & Action Taken.) The second, filed on March

20, 2017, was dismissed as a subsequent application by the Texas

Court of Criminal Appeals.       (SHR02 18   &   Action Taken.) This

federal petition challenging his convictions was filed on July

14, 201 7 . 3 (Pet. 10. )

      The state appellate court summarized the evidence at trial

as follows:

           On July 31, 2002, [petitioner], along with other
      members of a group [the Downtown Crips], were observed
      [by witnesses who knew him] chasing Donald Watkins, now
      deceased, in the courtyard of the Ripley Arnold housing
      complex. Once [petitioner] and the other group members
      reached Watkins they continuously kicked, stomped, and


      1
        A state habeas application filed by a prisoner is deemed filed when
placed in the prison mailing system. Richards v. Thaler, 710 F.3d 573, 578-79
(5th Cir. 2013). Petitioner's state applications do not, however, provide the
dates he placed them in the prison mailing system. Thus, for purposes of this
opinion, each application is deemed filed on the date the "Inmate's
Declaration'' was signed by petitioner.
       2"SHR01" refers to the record of petitioner's state habeas proceeding in
WR-72,138-01; "SHR02" refers to the record of his state habeas proceeding in
WR-72, 138-02.
      3A federal habeas petition filed by a prisoner is also deemed filed when
placed in the prison mailing system. Spotville v. Cain, 149 F.3d 374, 377 (5th
Cir. 1998).

                                       2
     beat him for approximately fifteen to twenty minutes.
     Betsy Harrington, who witnessed the beating, heard
     [petitioner) yelling at Watkins, "That'll teach you to
     [f---] me out of my money.ff "This is the last time you
     [f---) me out of my money.ff "I'll teach you.ff

          Watkins died from blunt force head injuries.
     Daniel Konzelmann, the assistant medical examiner,
     testified that Watkins received between thirty-four and
     thirty-five injuries to his head and neck, which
     included injuries to both sides of his brain.

(Mem. Op. 2.)

                             II.   Issues

     In four grounds for relief, petitioner claims that he is

actually innocent of the offenses based on newly discovered

evidence (ground one); that he received ineffective assistance of

counsel (grounds two and three); and that his indictment was

"faultyff (ground four).   (Pet. 6-7.) Respondent asserts that the

petition is untimely under the federal statute of limitations.

(Resp't's Preliminary Answer 6-14.)

                   III.    Statute of Limitations

     Title 28, United States Code,     §   2244(d) imposes a one-year

statute of limitations on federal petitions for writs of habeas

corpus filed by state prisoners. Section 2244(d) provides:

           (1) A 1-year period of limitations shall apply to
     an application for a writ of habeas corpus by a person
     in custody pursuant to the judgment of a State court.
     The limitations period shall run from the latest of-

                (A) the date on which the judgment became
          final by the conclusion of direct review or the
          expiration of the time for seeking such review;

                (B) the date on which the impediment to

                                   3
                filing an application created by State action in
                violation of the Constitution or laws of the
                United States is removed, if the applicant was
                prevented from filing by such State action;

                      (C) the date on which the constitutional
                right asserted was initially recognized by the
                Supreme Court, if that right has been newly
                recognized by the Supreme Court and made
                retroactively applicable to cases on collateral
                reviewi or

                     (D) the date on which the factual predicate
                of the claim or claims presented could have been
                discovered through the exercise of due diligence.

             (2) The time during which a properly filed
       application for State post-conviction or other
       collateral review with respect to the pertinent
       judgment or claim is pending shall not be counted
       toward any period of limitations under this subsection.

28   u. s. c.   §   2244 (d) (1)- (2).

       Because petitioner's claims relate to his 2003 convictions,

subsection (A) is applicable.' Under that provision, the

limitations period began to run on the date on which the judgment

of conviction became final by the expiration of the time for

seeking direct review. Therefore, petitioner's convictions became

final upon expiration of the time that he had for filing a

petition for writ of certiorari in the United States Supreme



      4
       To the extent that petitioner's ' 1 newly discovered evidence" claim could
arguably invoke subsection (D), limitations commences when the factual
predicate of the claim or claims presented could have been discovered through
the exercise of due diligence, not when it was actually discovered by the
petitioner. The running of the limitations period does not await the
collection of evidence which supports the facts, including supporting
affidavits. Although the affidavit in question may not have existed at an
earlier date, petitioner has not presented sufficient information to show that
the limitation period should commence under subsection (D).

                                         4
Court on October 25,    2005.    See Jimenez v. Quarterman, 565 U.S.

134, 119-20    (2009); SUP. CT. R. 13. Accordingly, the statute of

limitations began to run the following day and closed one year

later on October 25, 2006, absent any tolling.

     Tolling of the limitations period may be appropriate under

the statutory provision in§ 2244(d) (2) and/or as a matter of

equity.    Petitioner's state habeas applications filed after

limitations had already expired did not operate to toll the

limitations period under the statutory provision. Moore v. Cain,

298 F.3d 361, 366-67    (5th Cir. 2002); Scott v. Johnson, 227 F.3d

260, 263    (5th Cir. 2000). Nor has petitioner demonstrated that

equitable tolling is justified.

     For equitable tolling to apply, a petitioner must show "'(1)

that he has been pursuing his rights diligently and (2) that some

extraordinary circumstance stood in-his way'" and prevented him

from filing a timely petition or he can make a "convincing

showing" that he is actually innocent of the crime for which he

was convicted. McQuiggin v.      Perkins, 569 U.S. 383, 386 (2013);

Holland v. Florida, 560 U.S. 631, 649 (2010)       (quoting Pace v.

DiGuglielmo, 544 U.S. 408       (2005)). To use actual innocence as a

"gateway" to overcome the expiration of the statute of

limitations, a petitioner is required to produce "new reliable

evidence" that was not presented at trial and that is sufficient

to persuade the district court that "it is more likely than not


                                     5
that no reasonable juror would have convicted him in light of the

new evidence." McQuiggin, 569 U.S. at 399 (quoting Schup v. Delo,

513 U.S. 298, 327 (1995)).

     Toward that end, petitioner refers the court to an

affidavit, executed on January 12, 2017, of medical expert and

pathologist, Harry J. Bonnell, M.D.   (SHR02 24-27.) In the

affidavit, Dr. Bonnell avers that, based on a review and analysis

of the trial testimony transcript, the victim's medical records,

and his education, training, and experience, it is his

"understanding and opinion to a reasonable degree of medical

certainty that" (all misspellings are in the original):

     •    [The victim) was found unresponsive, chest down with
          his head in a puddle of blood. There was evidence of an
          impact injury to the face and a laceration of the
          forehead. He was unable to be intubated and was
          transferred to a medical facility.

     •   There he remained unresponsive and was found to be in
         hypertensive crisis with blood pressures in the range
         of 200/115 as well as tachycardia of 170-180 beats per
         minute.

     •   Radiological imaging revealed a nasal fracture with no
         other fractures identified. There was subarachnoid
          (surface of the brain) bleeding but no bruising of the
         brain. The brain was swollen but had not herniated
         (swelling causing the base of the brain to be forced
         out the bottom of the skull due to pressure). No
         traumatic injury to the brain was identified.

         Scan of blood flow into the brain revealed no blood
         flow into the brain (indicating no additional brain
         bruising would be possible) and [the victim) was
         declared brain dead. Toxicological exam was significant
         for the presence of benzoylecognine, a breakdown
         product of cocaine which is known to cause
         hypertension, tachycardia and subarachnoid hemorrhage.

                                6
          He was pronounced dead approximately 5 hours after
          first found unresponsive.

          The autopsy was not submitted as an exhibit and the
          photos admitted as exhibits are restricted to the
          surface of the hands and head; despite the absence of
          findings on radiological exam, Dr. KONZELMAN testified
          there was bilateral bruising but the testimony seems to
          describe skin/scalp bruising and not brain bruising,
          which would have been expected to be seen in
          radiological imaging and could not have occurred after
          the brain scan since there was no blood flow into the
          brain.

          Most significantly, although not seen ante-mortem, he
          testified there was bleeding in a deep area of the
          brain called the pons. Pontine hemorrhage is specific
          for a hypertensive bleed and not trauma because it is
          protected in the deepest portion of the brain.

          Dr. KONZELMAN addresses the presence of morphine in the
          toxicology results and attributes it to the breakdown
          of heroin indicating that he did not read the medical
          records which clearly reflect the administration of
          morphine by medical personnel. The toxicologist did not
          follow up on the urine screen positive for morphine
          suggesting that s/he realized that the morphine was
          given therapeutically and not worth testing for.

     •    Dr. KONZELMAN testified that he ruled out natural
          causes of subarachnoid hemorrhage so deduced it must be
          traumatic; he never ruled out drugs as the cause
          despite the presence of cocaine and its metabolite
          which are notorious for causing subarachnoid and
          pontine hemorrhage as causes of death. He readily
          acknowledged that there was no herniation so herniation
          due to cerebral swelling could not be the cause or
          mechanism of death either.

(Id. at 25-27   (emphasis in original).)

     The record reveals that the issue of potentially conflicting

causes of the victim's death was addressed at trial.   (SHR02 60-

78.) Petitioner thus knew or could have reasonably discovered the

basis for any habeas claims arising from such matters at the time

                                  7
of trial, well in advance of the expiration of the one-year

limitations period. Petitioner's extreme delay mitigates against

equitable tolling. "[E]quity is not intended for those who sleep

on their rights." See Fisher v. Johnson, 174 F.3d 170, 710, 715

(5th Cir. 1999)     (quoting Covey v. Arkansas River Co., 865 F.2d

660,   662   (5th Cir. 1989)). Furthermore, Dr. Konzelmann performed

the autopsy, which included both an exterior and interior

examination of the victim's neck and head, and concluded that

although he could not be certain that cocaine did not contribute

to the victim's death to some degree, the blows to the victim's

head "easily explain the death." (Id. at 65, 75.) On the other

hand, Dr. Bonnell expresses no conclusive alternative cause of

death and his medical opinion is based on a limited review of the

trial transcript and the victim's medical records. The court

cannot say that the opinion of Dr. Bonnell, who neither treated

nor examined the victim, is more persuasive than Dr. Konzelmann's

testimony at trial, such that no jury, acting reasonably, would

have voted to find petitioner guilty beyond a reasonable doubt.

       Accordingly, petitioner's federal petition was due on or

before October 25, 2006. His petition, filed on July 14, 2017, is

therefore untimely.

       For the reasons discussed, it is ORDERED that petitioner's

petition for a writ of habeas corpus pursuant to 28 U.S.C.    §   2254

be, and is hereby, dismissed as time-barred. Petitioner has not


                                   8
made a showing that reasonable jurists would question this

court's procedural ruling. Therefore, it is further ORDERED that

a certificate of appealability be, and is hereby, denied.

     SIGNED October




                                9
